Citation Nr: 1043731	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right hip disability, 
claimed previously as a condition causing right leg shortness.

3.  Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from January 1952 to November 1963.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's service-connection 
claims for a bilateral shoulder condition, a right hip condition 
[claimed at the time as right leg shortness], and for a bilateral 
knee condition.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Atlanta RO in July 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's bilateral shoulder claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that a nexus exists between 
the Veteran's service-connected bilateral depressed arches with 
callosities and his current bilateral knee disability.  

2.  The evidence of record indicates that a nexus exists between 
the Veteran's service-connected bilateral depressed arches with 
callosities and his current right hip disability.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral knee disability is proximately due to 
his service-connected depressed arches with callosities.  
38 C.F.R. §3.310 (2010).

2.  The Veteran's right hip disability is proximately due to his 
service-connected depressed arches with callosities.  38 C.F.R. 
§3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service-connection claims in June 2005.  This letter appears to 
be adequate.  The Board however need not discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claims.  Any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a March 2006 letter.  As discussed in detail below, the 
Board is granting the Veteran's claims.  It is not the Board's 
responsibility to assign a disability rating or an effective date 
in the first instance.  The Board is confident that if required, 
the Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  
Accordingly, the Board will proceed to a decision.

Service-connection claims for a bilateral knee disability 
and a right hip disability

The Veteran seeks service connection for both a bilateral knee 
disability and for a right hip disability.  In substance he 
contends that both disabilities are due to his service-connected 
foot disorder-namely, bilateral depressed arches with 
callosities.  For the sake of economy, the Board will address 
these issues together.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) a service-connected disability; and (3) evidence 
of a nexus between the service-connected disease or injury and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Veteran contends that he has a current 
bilateral knee disability and a right hip disability that are 
both causally related to his service-connected foot disorder.  

Concerning Wallin element (1), current disability, the Veteran's 
private treatment reports pertinently note that the Veteran has 
"osteoarthritis" of the knees.             See the Veteran's 
May 12, 2009 private treatment report of Dr. T.A.Y., page 1.  
Indeed, upon examination of the Veteran's lower extremity joints, 
Dr. T.A.Y. identified "DJD CHANGES." Id., at page 2.  It was 
recently noted at a February 2010 VA examination for housebound 
benefits that the Veteran had "restricted movement at [the] 
knees."  See the Veteran's February 18, 2010 examination report, 
page 3.  With respect to the Veteran's right hip, a March 2010 
QTC fee-based examiner similarly diagnosed the Veteran with 
"degenerative arthritis changes" of the right hip based on x-
ray reports.  See the March 2010 QTC examiner's report, page 4.  
Accordingly, Wallin element (1), current disability, is satisfied 
as to both issues.

Concerning Wallin element (2), it is undisputed that the Veteran 
currently has a service-connected foot disability.  Indeed, he 
was awarded service-connection for bilateral depressed arches 
with callosities in a December 1966 rating decision.  

Concerning crucial Wallin element (3), nexus or relationship, the 
Veteran has submitted a July 2010 letter from his primary care 
physician, Dr. P.G.P., who pertinently opined that the Veteran's 
current "bilateral knee pain is as likely as not due to his 
service-connected Flat Foot Condition . . . .  [which] caused a 
long-term abnormal distribution of weight bearing in [the 
Veteran's] knees, and this has caused premature wear and 
degeneration of the knee joints."  See the July 21, 2010 letter 
from Dr. P.G.P.

With respect to the right hip, the March 2010 QTC examiner noted 
in a subsequent Addendum Report that the Veteran's degenerative 
joint disease of his bilateral hips was related to the Veteran's 
"corns and calluses [of] both feet since being in service."  
The examiner specified that the "abnormal weight bearing from 
inservice corns and calluses as likely as not can affect b/l hip 
joint and lead to degenerative changes and strain earlier than 
normal progression."  See the March 2010 QTC examiner's Addendum 
Report.  

Crucially, there is no medical evidence of record contrary to the 
opinions of Dr. P.G.P. or that of the March 2010 QTC examiner.  
Accordingly, Wallin element (3), and thus all elements, have been 
met as to both issues.  The benefits sought on appeal are 
therefore granted.


ORDER

Service-connection for bilateral knee arthritis is granted.

Service-connection for right hip arthritis is granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's service-connection claim for a bilateral shoulder 
disability must be remanded for further evidentiary development.  

Social Security Administration (SSA) records

In a February 2010 application for benefits, the Veteran alerted 
the VA that he is receiving disability benefits from the SSA.  
See the Veteran's February 10, 2010 Application for Compensation 
and/or Pension.  The Veteran's SSA records have not been 
associated with the record.  An effort should therefore be made 
to obtain such records.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability compensation 
benefits].  

VA examination

In essence, the Veteran contends that he has a current bilateral 
shoulder disability that is related to injuries sustained during 
his active duty military service.

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has a current diagnosis of shoulder arthritis and 
shoulder strain.        See the Veteran's June 14, 2002 and July 
10, 2002 treatment reports from the S.M.C. respectively.  The 
Veteran has recently clarified that he has been diagnosed with 
arthritis of the right shoulder only.  See the July 2010 hearing 
transcript, page 6.   His service treatment records indicate that 
he received treatment for right shoulder pain in November 1958, 
and was subsequently diagnosed with bicipital tendon bursitis of 
the shoulder in September 1961.  See the Veteran's November 17, 
1958 Chronological Record of Medical Care and his September 2, 
1961 Consultation Sheet respectively.  The Veteran now contends 
that he woke up one morning in Germany and his arms were 
"frozen" at the shoulders, and that he has received treatment 
for his shoulders from a time shortly after his separation from 
service through the present day.  See the July 2010 hearing 
transcript, pages 3, 17 and 18.

Crucially, there is no medical opinion of record linking the 
Veteran's current shoulder disability or disabilities with his 
in-service shoulder problems, or ruling out any such connection.  
As such, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim]; see also McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
claimed bilateral shoulder disability.  
The Veteran should be provided multiple 
copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and 
should be asked to complete these releases 
so that VA can obtain private treatment 
records on his behalf.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran, to include additional treatment 
at the VA, if any, which are not in the 
record on appeal.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.
2.  VBA should also request the SSA to 
provide copies of any records pertaining 
to the Veteran's SSA disability benefits, 
to include any medical records obtained in 
connection with the Veteran's application.  
Any materials obtained should be 
associated with the Veteran's VA claims 
folder.

3.  After obtaining any available records 
noted above, the VBA should schedule the 
Veteran for a VA examination to determine 
the current nature and etiology of his 
claimed bilateral shoulder disability.  
The Veteran's VA claims folder and a copy 
of this REMAND should be made available 
to, and should be reviewed by the 
examiner.  Upon examination of the 
Veteran's shoulders, the examiner should 
identify what disabilities, if any, 
currently affect the Veteran's shoulder or 
shoulders.  If the Veteran has a current 
right or left shoulder disability, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
as likely as not that any such disability 
is related to his active duty military 
service.  If the examiner determines that 
diagnostic testing of the Veteran is 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

      4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should then 
readjudicate the Veteran's bilateral 
shoulder service-connection claim.  If the 
claim is denied, in whole or in part, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


